Title: To George Washington from James Anderson, 28 July 1798
From: Anderson, James
To: Washington, George



Sir
Mt Vernon 28 July 1798

I am ⟨writing⟩ a letter for Mr Wilson London the Cart carrys 2 Calves & some Butter besides the Wheat & Hams.
You may rely on seeing me at Mount Vernon after Breakfast when the Cart will be set off and I will carry Your letters—see all & every thing safe on Board and always am Your most Obedt Humble Se[rvan]t

Jas Anderson


I will send the Scow & great Boat early in the week with the flour.

